           Case 2:16-cr-00374-LRH-NJK Document 186 Filed 11/17/20 Page 1 of 3



1    YAMPOLSKY & MARGOLIS
     MACE J. YAMPOLSKY, ESQ.
2
     Nevada Bar No.: 001945
3    625 S. Sixth Street
     Las Vegas, Nevada 89101
4    Telephone (702) 385-9777
     Fax No. (702) 385-3001
5
      Attorney for Defendant
6
                                UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                      Case No.: 2:16-cr-00374-LRH-NJK

10                 Plaintiff,

11   v                                              STIPULATION AND ORDER TO EXTEND
                                                    TIME FOR DEFENDANT TO FILE HIS
12
     KING ISAAC UMOREN,                             REPLY TO THE
                                                              IN OPPOSITION TO
13                                                                        FOR PRETRIAL
                   Defendant
14                                                  RELEASE DUE TO COVID-19 PANDEMIC
                                                    (FIRST REQUEST)
15

16          IT IS HEREBY STIPULATED AND AGREED by and between Nicholas Trutanich,
17
     United States Attorney, by and through Patrick Burns and Sarah Kiewlicz, Trial Attorneys,
18
     Department of Justice, Tax Division, and Mace J. Yampolsky, Esq., counsel for Defendant
19

20   Umoren, that Defendant King Isaac Umoren be granted an extension of time up through and

21   including November 23, 2020 to file his Re
22          for Pretrial Release Due to Covid-19 Pandemic.
23
     ///
24
     ///
25

26   ///

27   ///
28   ///
           Case 2:16-cr-00374-LRH-NJK Document 186 Filed 11/17/20 Page 2 of 3



1                   IT IS FURTHER STIPULATED AND AGREED that this stipulation is being
2
     entered into because the Defendant sent over 70 pages of information to counsel on November 15,
3
     2020, and counsel needs additional time to review this information, and to incorporate it into the
4
     Reply.
5

6             DATED this 17th day of November, 2020.

7
             /s/ Patrick Burns                               /s/ Mace J. Yampolsky
8
     Patrick Burns                                       Mace J. Yampolsky, Esq.
9    Sarah Kiewlicz                                      Counsel for Defendant Umoren
     Trial Attorneys
10   Counsel for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           Case 2:16-cr-00374-LRH-NJK Document 186 Filed 11/17/20 Page 3 of 3



1                                              ORDER
2
            Based upon the foregoing and good cause appearing;
3
            IT IS HEREBY ORDERED that Defendant King Isaac Umoren shall have up through and
4
     including November 23, 2020 to file his
5

6           for Pretrial Release Due to Covid-19 Pandemic.

7
                                         _________________________________________
8
                                         UNITED STATES MAGISTRATE JUDGE
9                                                November 17, 2020
                                         DATED: _________________________________
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
